Case 17-42726        Doc 1043    Filed 06/11/19 Entered 06/11/19 15:04:22         Desc Main
                                  Document     Page 1 of 6


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                                       JOINTLY ADMINISTERED
                                                                             UNDER
                                                                        BKY 17-42726
                                                                            Chapter 7
 WYNIT Distribution, LLC,
 WD Navarre Distribution, LLC,                                               BKY 17-42726
 WD Encore Software, LLC,                                                    BKY 17-42728
 WD Navarre Holdings, LLC,                                                   BKY 17-42729
 WD Navarre Digital Services, LLC,                                           BKY 17-32864
 WYNIT Holdings, Inc.,                                                       BKY 17-32865
 WD Navarre Canada, ULC,                                                     BKY 17-32866
                                                                             BKY 17-32867
                 Debtors.


Nauni Manty, as Chapter 7 Trustee for the                  Adversary Case No.__________
Bankruptcy Estate of the above Debtors,

                Plaintiff,

vs.                                                               COMPLAINT

IT Supplies Incorporated a/ka/ Atlex.com,


                Defendant.


          Nauni Manty, as chapter 7 trustee for the debtors’ estates, for her complaint

against Acton, Inc. avers as follows:

          1.    The defendant is an Illinois corporation with a principal place of business at

5100 Newport Drive, Suite 6, Rolling Meadows, Illinois 60008-3825.




                                               1
Case 17-42726      Doc 1043     Filed 06/11/19 Entered 06/11/19 15:04:22        Desc Main
                                 Document     Page 2 of 6


       2.     The petitions commencing the debtors’ chapter 11 cases were filed on

September 8, 2017. The cases were converted to chapter 7 on January 17, 2018, and the

plaintiff was appointed as trustee on January 19, 2018.

       3.     This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157 and 1334.

       4.     This adversary proceeding is a core proceeding pursuant to 28 U.S.C.

§§ 157(b) (2) (A), (B), (E), and (O).

       5.     This adversary proceeding arises under 11 U.S.C. §§ 323, 542, and other

applicable law.

       6.     The Plaintiff consents to the bankruptcy court’s entry of final orders and

judgment in this adversary proceeding.

                                   Factual Allegations

       7.     Wynit Distribution, LLC sold a printer to the defendant pursuant to the

defendant’s purchase order (PO0000377875) dated August 17, 2017. A true and correct

copy of the purchase order is attached hereto as Exhibit A.

       8.     Wynit shipped the printer to the defendant on or around August 21, 2017. A

true and correct copy of FedEx’s delivery statement is attached hereto as Exhibit B.

       9.     Wynit subsequently issued an invoice (Invoice No. 913155900) for the

printer dated October 5, 2017, in the amount of $12,454.17 (the “Amount Due”). A true

and correct copy of the invoice is attached hereto as Exhibit C.

       10.    By demand letter dated February 19, 2018, the plaintiff demanded that the

defendant pay the Amount Due within 21 days thereafter, but the defendant failed to do

so. A true and correct copies of the demand letter is attached hereto as Exhibit D.
                                             2
Case 17-42726      Doc 1043     Filed 06/11/19 Entered 06/11/19 15:04:22          Desc Main
                                 Document     Page 3 of 6


                              Count I - Breach of Contract

       11.    The plaintiff hereby incorporates all paragraphs above.

       12.    Pursuant to the purchase order and invoice, the defendant owes the plaintiff

the Amount Due.

       13.    The defendant has failed and refused, and continues to fail and refuse, to

pay the Amount Due to the plaintiff. As a result, the defendant is in breach of the

contract.

       14.    The plaintiff requests that the Court enter judgment against the defendant

and in favor of the trustee for the Amount Due.

                                Count II - Account Stated

       15.    The plaintiff hereby incorporates all paragraphs above.

       16.    The defendant received the invoice identifying the Amounts Due.

       17.    The defendant did not object to the Amount Due.

       18.    The plaintiff is entitled to judgment for the Amount Due based on an

account stated.

       Count III - Turnover of Assets of the Estate (11 U.S.C. §§ 542 and 543)

       19.    The plaintiff hereby incorporates all paragraphs above.

       20.    The Amount Due constitutes property of the Wynit bankruptcy estate.

       21.    Sections 542 and 543 of the Bankruptcy Code require that the defendant

turn over or deliver such property to the plaintiff and account for the property or its value.

       22.    The defendant is in possession of property of Wynit’s estate, and for which

there has been no turnover or accounting.



                                              3
Case 17-42726       Doc 1043    Filed 06/11/19 Entered 06/11/19 15:04:22        Desc Main
                                 Document     Page 4 of 6


       23.    The plaintiff requests that the Court order the defendant to turn over the

estate property and provide an accounting to the plaintiff. Specifically, the plaintiff is

entitled to an order directing the defendant to turn over $12,454.17 in connection with

Wynit Distribution, LLC.

                                      Count IV
                 Disallowance of Claim Pursuant to 11 U.S.C. § 502(d)

       24.    The plaintiff hereby incorporates all paragraphs above.

       25.    Pursuant to 11 U.S.C. § 502(d), the court is required to disallow any claims

that the defendant holds against the debtor until and unless the defendant has paid the

plaintiff the amount the defendant is liable to the trustee under 11 U.S.C. § 542.

       WHEREFORE, the plaintiff demands judgment against the defendant as follows:

       1.     Judgment in an amount equal to the Amount Due in favor of the plaintiff

and against the defendant; specifically, judgment against the defendant and in favor of the

plaintiff for the benefit of the estate of Wynit Distribution, LLC in the amount of

$12,454.17;

       2.     Judgment in favor of the plaintiff and against the defendant directing that

the Amount Due be turned over to the plaintiff;

       3.     Judgment against the defendant in favor of the plaintiff for damages;

       4.     Sustaining the plaintiff’s objection to any claims held or asserted by the

defendant in their entirety;

       5.     For pre-trial and post-trial interest as allowed by law and the Agreement;

       6.     For the plaintiff’s costs and disbursements herein; and

       7.     For such other and further relief as the Court deems just and equitable.

                                             4
Case 17-42726    Doc 1043   Filed 06/11/19 Entered 06/11/19 15:04:22   Desc Main
                             Document     Page 5 of 6


Dated: June 11, 2019                       MANTY & ASSOCIATES, P.A.

                                      By: /e/ Christopher A. Camardello
                                           Nauni Manty (#230352)
                                           Christopher A. Camardello (#284798)
                                           401 Second Avenue North, Suite 400
                                           Minneapolis, MN 55401-2097
                                           Phone: (612) 465-0349
                                           Email: chris@mantylaw.com

                                           Attorneys for the Trustee




                                       5
Case 17-42726      Doc 1043    Filed 06/11/19 Entered 06/11/19 15:04:22        Desc Main
                                Document     Page 6 of 6


                                    VERIFICATION

       I, Nauni Manty, trustee and plaintiff named in the complaint, declare under

penalty of perjury that the facts contained in the foregoing complaint are true and correct

to the best of my knowledge, information and belief.


Dated: June 11, 2019
                                                         Nauni Manty, Trustee




                                            6
